EXHIBIT 10.47
 


NINTH AMENDMENT TO
REVOLVING NOTE AGREEMENT




This Ninth Amendment to the Revolving Note Agreement ("the AMENDMENT") is
entered into as of October 12, 2011, by and among Marine Growth Ventures Inc.,
Marine Growth Charter, Inc., Marine Growth Finance, Inc., Marine Growth Freight,
Inc., Marine Growth Real Estate, Inc., and Gulf Casino Cruises, Inc., Delaware
corporations (collectively the "Borrower"), and Irrevocable Children’s
Trust (the “Lender”).


WHEREAS, the Borrower and the Lender are parties to a Revolving Note Agreement
dated as of August 1, 2007 (the "NOTE AGREEMENT") pursuant to which, among other
things, the Borrower promised to pay the Lender the principal sum of up to One
Hundred Thousand Dollars ($100,000.00), or so much thereof as shall have been
advanced by the Lender to the Borrower plus interest thereon at an annual rate
equal to ten percent (10%) on the Maturity date of such Note being July 31,
2008.


WHEREAS, the Note Agreement was amended on September 6, 2007, permitting the
Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in
funds from the Lender.


WHEREAS, the Note Agreement was amended on November 27, 2007, permitting the
Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in
funds from the Lender.


WHEREAS, the Note Agreement was amended on January 4, 2008, permitting the
Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in
funds from the Lender.


WHEREAS, the Note Agreement was amended on February 11, 2008, permitting the
Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in
funds from the Lender.


WHEREAS, the Note Agreement was amended on April 16, 2008, permitting the
Borrower to acquire an additional One Hundred Fifty Thousand Dollars
($150,000.00) in funds from the Lender.


WHEREAS, the Note Agreement was amended on June 25, 2008, permitting the
Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in
funds from the Lender.


WHEREAS, the Note Agreement was amended on April 24, 2009, permitting the
Borrower to extend the date in which the principal sum, plus interest, was due.


 
 
1

--------------------------------------------------------------------------------

 

 
WHEREAS, the Note Agreement was amended on March 29, 2010, permitting the
Borrower to acquire an additional One Hundred Fifty Thousand Dollars
($100,000.00) in funds from the Lender.


WHEREAS, the parties desire to make a certain amendment to the Eight Amendment
to the Revolving Note Agreement, permitting the Borrower to acquire an
additional Two Hundred Thousand Dollars ($200,000.00) in funds from the Lender
and to extend the date in which the principal sum, plus interest, is due.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment the parties agree as follows:
 
    1.  The entire principal sum of $1,050,000.00, plus interest, shall be due
and payable on the 31st day of December 2011.


2. This Amendment constitutes the sole and entire agreement of the parties with
respect to the subject matter hereof. Except as amended hereby, all other terms
and conditions of the Note Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.
 

LENDER                  
/s/ David M. Marks
   
 
 
David M. Marks, Trustee
   
 
 
 
   
 
 

 

BORROWER                  
/s/ Paul L. Schwabe
   
/s/ Paul L. Schwabe
 
Paul L. Schwabe, Secretary 
   
Paul L. Schwabe, Secretary
 
Marine Growth Ventures, Inc.
   
Marine Growth Charter, Inc.
 




         
/s/ Paul L. Schwabe
   
/s/ Paul L. Schwabe
 
Paul L. Schwabe, Secretary  
   
Paul L. Schwabe, Secretary
 
Marine Growth Finance, Inc.
   
Marine Growth Freight, Inc.
 




         
/s/ Paul L. Schwabe
   
/s/ Paul L. Schwabe
 
Paul L. Schwabe, Secretary   
   
Paul L. Schwabe, Secretary
 
Marine Growth Real Estate, Inc. 
   
Gulf Casino Cruises, Inc.
 

 
 
 
 
 
 
 
 
2